Citation Nr: 0108461	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

2.  Entitlement to an increased evaluation for service-
connected chronic low back pain, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from June 1994 to May 
1997.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, inter 
alia, determined that the requisite new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
disorder, and increased the disability evaluation of the 
veteran's service-connected chronic low back pain from 10 
percent to 20 percent.  The veteran subsequently perfected 
appeals as to the reopening of the claim of service 
connection for a bilateral knee disorder and to the 
evaluation assigned for his chronic low back pain.  

The veteran was afforded a video conference hearing before 
the undersigned member of the Board in January 2001.  At the 
hearing, he submitted additional evidence to the Board with a 
statement waiving initial consideration of the evidence by 
the RO.  Subsequent to the hearing, the RO associated a copy 
of the veteran's VA vocational rehabilitation folder with the 
claims file.  Although that folder contains documents that 
were attached subsequent to the issuance of the June 1999 
statement of the case, all the pertinent documents are 
duplicate of material found in the claims folder, including 
the July 1999 functional capacity evaluation report that the 
veteran submitted at the January 2001 hearing.  Consequently, 
the VA vocational rehabilitation folder need not be referred 
to the RO for their initial consideration.  38 C.F.R. 
§ 20.1304 (2000).



FINDINGS OF FACT

1.  In November 1997, the New Orleans, Louisiana, Regional 
Office considered all of the evidence then of record and 
denied the veteran's claim of entitlement to service 
connection for a bilateral knee disorder, therein 
characterized as bilateral knee injuries.  The veteran was 
provided notice of that decision and of his rights to appeal.  
The veteran did not file a notice of disagreement with that 
decision within the one-year period following, and it became 
final.  

2.  Additional evidence received since November 1997 is 
either cumulative or duplicative, or does not bear directly 
and/or substantially upon the matter of service connection 
for a bilateral knee disorder, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's service-connected lumbar spine disorder, 
characterized as chronic low back pain, is currently 
manifested by complaints of pain on motion with spasm of the 
muscles that results in no more than moderate limitation of 
motion, but without evidence of neurological findings, severe 
lumbosacral strain, cord involvement, fracture of the 
vertebra, complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, or demonstrable deformity of a 
vertebral body.  


CONCLUSIONS OF LAW

1.  The November 1997 decision of the New Orleans, Louisiana 
Regional Office which denied service connection for a 
bilateral knee disorder is final; new and material evidence 
has not been submitted with respect to that claim, and that 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disability, characterized as chronic lumbar 
pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5021, 5285, 5286, 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality of the prior denial of service connection
for a bilateral knee disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  

The appellant is seeking service connection for a bilateral 
knee disorder, which he contends began in or was the result 
of service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen that claim 
of entitlement to service connection.

In November 1997, the New Orleans, Louisiana, Regional Office 
considered all of the evidence then of record and denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder, therein characterized as bilateral 
knee injuries.  The veteran was provided notice of that 
decision and of his rights to appeal.  In that decision, the 
RO found that the veteran's service medical records 
documented treatment for complaints of shin splints in July 
1995, but were negative for the condition at issue, a chronic 
knee disorder.  The RO also considered the veteran's reports 
of a history of bilateral knee problems in service that were 
documented in a post-service August 1997 VA examination.  
Finally, the RO considered the results of the August 1997 VA 
examination that included a diagnostic impression of 
bilateral knee arthralgia and instability.  The veteran did 
not file a notice of disagreement with that decision within 
the one-year period following, and it became final.  38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board must consider whether the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

As noted above, the basis of the New Orleans, Regional 
Office's November 1997 denial of service connection for a 
bilateral knee disorder, was that such disorder was not 
documented during service, and the veteran's current disorder 
was not otherwise related thereto.  Consequently, the Board 
must determine if any of the evidence received subsequent to 
the New Orleans Regional Office decision is both "new" and 
"material," to the question of whether the veteran currently 
has a bilateral knee disorder that was present in service or 
can otherwise be related thereto.  This question involves a 
medical diagnosis or opinion as to medical causation, and 
therefore require competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

If the newly submitted evidence does not pertain to this 
question, the Board must then consider whether that evidence, 
by itself or in connection with evidence previously 
assembled, is otherwise so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The medical evidence submitted since the November 1997 denial 
on the merits of the claim of service connection for a 
bilateral knee disorder, and implicitly or explicitly claimed 
by the veteran to be new and material, consists of a VA 
examination report dated in February 1999, and copies of VA 
and private medical records dated from 1998 to the present.  
These records document the diagnosis and treatment of the 
veteran for many disorders and complaints, including 
bilateral knee pain, and a diagnosis of bilateral 
patellofemoral pain syndrome with a right meniscal injury.  
The Board notes that the credibility of this new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Clearly, these newly submitted VA and private examination and 
treatment records described above were generated by 
physicians who are deemed to possess the requisite medical 
knowledge to render a medical diagnosis.  Given that at the 
time of the 1997 decision, there was already evidence of 
record documenting the veteran's complaints of bilateral knee 
pain and the diagnosis of a bilateral knee disorder since 
service, this newly submitted evidence cannot be considered 
new and material to the issue of entitlement to service 
connection for a bilateral knee disorder.  In essence, the 
newly submitted records do not document the presence of a 
bilateral knee disorder during service, nor do they otherwise 
relate such disorder to service.  As such, it does not bear 
directly and/or substantially upon the matter of service 
connection for a bilateral knee disorder, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, it cannot be 
considered material to the issue of entitlement to service 
connection for a bilateral knee disorder because it does not 
address whether the veteran has such a disorder that is 
related to his period of service, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).

The Low Back Disorder

In a November 1997 rating decision, service connection was 
granted for the veteran's low back disorder, characterized as 
lumbar arthralgia.  In that decision, a 10 percent evaluation 
was assigned based in part upon an August 1997 VA 
examination.  In that examination, range of motion of the 
lumbosacral spine was measured as forward flexion to 85 
degrees and pain, extension backwards was 15 degrees and 
pain.  The remainder of the lumbosacral spine motion was 
normal.  The diagnosis was lumbar arthralgia status post 
trauma.  The veteran underwent a contemporaneous spine 
examination that resulted in a diagnosis of low back pain 
with a possible S1 radiculopathy.

The veteran filed the current claim in December 1998.  On 
January 25, 1999, the veteran was involved in a roadside 
accident while working as a heavy equipment operator.  In the 
accident a large industrial pipe struck the veteran causing 
him to fall against a curb injuring his back.  Lower back 
examination on January 27, 1999 showed limited motion with 
discomfort in the lower part of the back.  X-rays of the 
lower back were normal.  Straight leg raising tests showed 
signs of sciatica on the left side.  There was no evidence of 
radiculopathy from the lumbar spine.  

On February 1, 1999, the veteran underwent VA examination for 
the evaluation of his service-connected low back disorder.  
He related a history of jumping as a paratrooper in service, 
a motor vehicle accident in service in 1997, and the 1999 
work-related injury.  In the history, it was reported that 
the veteran had nine surgeries on his back.  Examination 
showed posture within normal limits.  The veteran had painful 
motion to the areas of his thoracolumbar with the forward 
flexion being 0 - 40, extension being 0, lateral bending to 
the right and left 0 - 10, and rotation to the right and left 
0 - 20.  The examiner's pertinent impression was chronic low 
back pain with a limited range of motion.  

On January 27, 1999, the veteran began treatment for his knee 
and back complaints at Tulane University Hospital and Clinic.  
Lower back exam showed limited motion with discomfort to the 
lower part of the back.  X-rays were normal.  Straight leg 
raising showed no evidence of sciatica on the left side.  
There was no evidence of radiculopathy from the lumbar spine.  
On February 3, 1999, the veteran was noted to have a 
contusion and sprain of the lumbosacral area.  

An April 1, 1999 Magnetic Resonance Imaging (MRI) of the 
lumbar spine found degenerative disc disease as well as 
hypertrophic changes within the lower lumbar spine.  Broad-
based bulging or protrusion (type II a) of disc material was 
demonstrated at L4-5 and L5-S1 but there was no evidence of 
frank focal disc herniation, fragmentation or compressive 
fracturing within the lumbar spine.  Examination of April 14, 
1999 revealed no evidence or radiculopathy.  The low back 
discomfort was on range of motion with spasm of the muscles.  
The impression of an orthopedic specialist following a May 
1999 examination, was disc protrusion at L4/5 and L5/S1 
without neurological involvement.  There was no evidence that 
surgical intervention would be required, but functional 
capacity evaluation was recommended.  The veteran continued 
to be treated at Tulane University Hospital and Clinic.  His 
treatment consisted of physical therapy.  In May 2000, the 
examiner's impression was L4-5 and L5/S1 degenerative disc 
disease or "black disc disease" with mild disc space 
narrowing only, resulting in discogenic back pain.  

In July 1999, the veteran underwent a Functional Capacity 
Evaluation (FCE).  The synopsis of that evaluation noted that 
there was pain and guarding in response to moderate palpation 
of L1, L4 and L5.  In terms of range of motion of the lumbar 
spine, extension was found to be 57 percent of normal.  
Hypermobility was found in the L5, S1 motion segment.  The 
FCE concluded with respect to the lumbar spine that the 
veteran demonstrated significant objective findings to 
support his diagnosis of disc protrusion at L4-5, L5-S1, with 
strength and range of motion deficits.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective from December 30, 1998, the date of the 
receipt of the veteran's claim for an increased evaluation.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Where there are slight symptoms only, a 
noncompensable evaluation is provided.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
provided.  Where there are muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, a 20 percent evaluation is provided.  
Where there are severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Where limitation 
of motion is slight, a 10 percent evaluation is provided.  
Where limitation of motion is moderate, an evaluation of 20 
percent is provided.  When limitation of motion is severe, an 
evaluation of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5293 provides a 10 percent evaluation for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is assigned for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation is assigned for 
severe disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The VA General Counsel has issued an 
opinion in which it was held that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 
supra, 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  This opinion further noted 
that in evaluating a veteran's disability under Diagnostic 
Code 5293 based upon symptomatology which includes limitation 
of motion, the rating schedule indicates that consideration 
must be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding 
the maximum rating available under a different Diagnostic 
Code.  Section 4.14 of title 38, Code of Federal Regulations, 
states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23- 97, paragraph 3.  The Court has also 
indicated that the same symptomatology for a particular 
condition should not be evaluated under more than one 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Section 4.7 of title 38, Code of Federal 
Regulations, states that, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."

General Counsel Opinions are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).

The Board has reviewed the evidence related to the veteran's 
low back disability and notes that in order to assign an 
evaluation in excess of 20 percent under Diagnostic Code 
5295, there would have to be evidence of severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Although muscle spasms on extreme forward bending, with loss 
of lateral motion unilaterally in a standing position has 
been shown (the criteria necessary for a 20 percent rating), 
the foregoing objective manifestations for a 40 percent 
evaluation have never been demonstrated or approximated.  
Therefore, the veteran cannot attain an increased evaluation 
on the basis of Diagnostic Code 5295.  

For the veteran to attain an evaluation in excess of 20 
percent under Diagnostic Code 5293, there would have to be 
shown severe disc syndrome with recurring attacks with 
intermittent relief for a 40 percent rating, or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief for a 60 percent 
evaluation.  Although muscle spasm has been found on 
objective demonstration, neurological involvement has been 
ruled out.  Without such neurological findings, an evaluation 
in excess of 20 percent under Diagnostic Code 5293 is 
precluded.  Moreover, although degenerative disc disease has 
been found in the veteran's low back, this disability has not 
been associated with the veteran's service-connected chronic 
low back pain, nor has it otherwise been service-connected.  

Finally, for the veteran to attain a higher evaluation under 
Diagnostic Code 5292, limitation of motion would have to be 
shown to be severe for a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  The veteran's limitation of low 
back motion has never been shown to be more than moderate, 
even when considering the veteran's complaints of pain on 
motion.

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, however, while the Board 
again does not doubt the presence of pain in the veteran's 
low back, including pain on motion, the Board finds the 
veteran's low back pain to be anticipated and compensated 
within the parameters of Diagnostic Code 5295, and the 
evaluations assigned by this decision.

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
lumbar spine, the Board finds that this Diagnostic Code is 
not applicable to the veteran's low back disability.  
Clearly, there is no ankylosis of the lumbar spine, and thus, 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 are also 
not applicable.

The Board notes that in the February 1999 VA examination, it 
was mistakenly reported that the veteran had had nine 
surgeries on his back.  Although this information was clearly 
erroneous, it was provided only in terms of history and had 
no bearing on the objective manifestation relating to the 
veteran's low back that were reported.  It is only the 
objective manifestations that were reported that are 
considered by the Board in our evaluation, and not the 
erroneous history.   

The Board has considered a higher rating for this disability 
under 38 C.F.R. § 3.321, and finds that the veteran's 
disability was not manifested by symptoms that were so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria. 38 C.F.R. § 3.321.


ORDER

As new and material evidence has not been submitted with 
respect to the claim for service connection for a bilateral 
knee disorder, the claim is not reopened.

An increased evaluation for service-connected chronic low 
back pain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

